Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2664 to 2699.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2699. 

DETAILED ACTION
2.         This application is a continuation of application 16/906185, now US patent US 11,284,026 B2, allowed on 03/22/2022. This is the initial Office Action based on the application filed on February 25, 2022.  The Examiner acknowledges the following:
3.	The drawings filed on 02/25/2022 are accepted by the Examiner. 
4.	Currently claims 1 – 19 are pending and they are currently being considered for examination.

Information Disclosure Statement
5.	The information disclosure statement (IDS) document submitted on 02/25/2022 is acknowledged by the Examiner.

Priority
6.	Acknowledgment is made of applicant’s claimed priority based Korean patent application KR 10-2019-0113643 indicating the foreign priority date as 09/16/2019.  Certified copy was filed to the office on 03/07/2022.

Allowable Subject Matter
7.	Claims 1 – 19 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: The related art of record teaches,
	A comparison device (Kim – US 10,965,897 B2), comprising a comparison circuit including input ports to receive an input signal and a ramp signal, respectively, and structured to compare the input signal with the ramp signal to output a comparison signal; a counter circuit coupled to the comparison circuit to receive the comparison signal and structured to provide a counted value of the comparison signal; a banding value generation circuit coupled to the counter circuit and structured to generate a banding value representing a difference between a predicted analog-digital conversion code value and an actual analog-digital conversion code value associated with the counted value from the counter circuit; and a control circuit coupled to the banding value generation circuit and the comparison circuit and structured to control a current flowing through an input network of the comparison circuit based on the banding value outputted from the banding value generation circuit, wherein the control circuit includes a bias controller coupled to the banding value generator and structured to provide a bias voltage based on the banding value outputted from the banding value generation circuit, and wherein the bias controller includes a digital-analog conversion device that generates the bias voltage in proportion to the banding value outputted from the banding value generation circuit. Kim teaches as related to the instant application a comparison device with a comparison circuit which receives an input signal and a ramp signal, respectively, and structured to compare the input signal with the ramp signal to output a comparison signal; a band structure and a control circuit with a bias controller coupled to the banding value generator and which provides a bias voltage based on the banding value outputted from the banding value generation circuit; and a current controller coupled to the bias controller and structured to control the current of the input network of the comparison circuit based on the bias voltage outputted from the bias controller; however, it fails to teach or to suggest the combination of limitations as disclosed in claim 1. It fails to teach or to suggest an image sensor including a monitoring pixel are that generates a monitoring signal when selected by a first switch that outputs the monitoring signal to a common monitoring output line that generates an average monitoring signal and an active pixel area that outputs a detection signal when selected by a second switch. It also fails to teach a sampling capacitor that receives the average monitoring signal and sample an alternate current component of the average monitoring signal and an ADC converter that receives the detection signals and the alternate current component of the average monitoring signal through the sampling capacitor and convert the detection signals into digital signals based on the alternate current component of the average monitoring signal.
	Another prior art teaches a display apparatus (Itakura – US 7,973,782 B2) comprising an available pixel section having a plurality of available pixel circuits arranged to form a matrix as available pixel circuits each including a switching device through which pixel video data is written into said available pixel circuit; a plurality of scan lines each provided for an individual one of rows of said available pixel circuits arranged on said available pixel section to form said matrix and each used for controlling said conduction states of said switching devices each employed in one of said available pixel circuits provided on said individual row; a plurality of capacitor lines each provided for any individual one of said rows and each connected to said available pixel circuits provided on said individual row; a plurality of signal lines each provided for any individual one of columns of said available pixel circuits arranged on said available pixel section to form said matrix and each used for propagating said pixel video data to said available pixel circuits provided on said individual column; a driving circuit configured to selectively drive said scan lines and said capacitor lines; and a monitor circuit capable of correcting the center value of a common voltage signal with the level changing at time intervals determined in advance by detecting the average of an electric potential of a monitor pixel circuit created separately from said available pixel section as a monitor pixel circuit for a positive polarity and an electric potential of a monitor pixel circuit also created separately from said available pixel section as a monitor pixel circuit for a negative polarity, wherein each of said available pixel circuits laid out on said available pixel section includes a display element having a first pixel electrode as well as a second pixel electrode and a storage capacitor having a first electrode as well as a second electrode, in each of said available pixel circuits, said first pixel electrode of said display element and said first electrode of said storage capacitor are connected to one terminal of said switching device, in each of said available pixel circuits provided on any individual one of said rows, said second electrode of said storage capacitor is connected to said capacitor line provided for said individual row, and said common voltage signal with the level changing at time intervals determined in advance is supplied to said second pixel electrode of each of said display elements through a common-voltage signal line common to all said available pixel circuits. As seen above, Itakura teaches some features of the instant application such as a monitor apparatus including a pixel section wherein the pixels with a plurality of scan lines each provided for an individual one of rows of said available pixel circuits arranged on said available pixel section to form a matrix and a monitor, wherein the monitor circuit includes a first monitor pixel and a second monitor pixel and it detects the average of an electric potential of a monitor pixel circuit and also teaches the average of an electric potential of a monitor pixel circuit; however, it fails to teach or to fairly suggest the combination of limitations as disclosed in the independent claim 1. Itakura fails to teach or to suggest similar limitations as discussed above for Kim reference.
	In summary, even though the prior/related art of record teaches some of the limitations of the current application; it fails to teach or to fairly suggest an image sensor including a monitoring pixel are that generates a monitoring signal when selected by a first switch that outputs the monitoring signal to a common monitoring output line that generates an average monitoring signal and an active pixel area that outputs a detection signal when selected by a second switch. It also fails to teach a sampling capacitor that receives the average monitoring signal and sample an alternate current component of the average monitoring signal and an ADC converter that receives the detection signals and the alternate current component of the average monitoring signal through the sampling capacitor and convert the detection signals into digital signals based on the alternate current component of the average monitoring signal.

Regarding Claim 1:
	Kim combined with Itakura teaches a comparison device with a comparison circuit which receives an input signal and a ramp signal, respectively, and structured to compare the input signal with the ramp signal to output a comparison signal; a band structure and a control circuit with a bias controller coupled to the banding value generator and which provides a bias voltage based on the banding value outputted from the banding value generation circuit; and a current controller coupled to the bias controller and structured to control the current of the input network of the comparison circuit based on the bias voltage outputted from the bias controller or a monitor apparatus including a pixel section wherein the pixels with a plurality of scan lines each provided for an individual one of rows of said available pixel circuits arranged on said available pixel section to form a matrix and a monitor, wherein the monitor circuit includes a first monitor pixel and a second monitor pixel and it detects the average of an electric potential of a monitor pixel circuit and also teaches the average of an electric potential of a monitor pixel circuit; however, it fails to teach or to fairly suggest the combination of limitations of claim 1 and mainly the underlined portions of it as it is indicated below.
	The combination of Kim and Itakura fails to explicitly disclose “An image sensor comprising: a pixel array comprising: a monitoring pixel area including a plurality of monitoring pixels, each monitoring pixel generating a monitoring signal when selected by a first corresponding switch; a common monitor output line commonly connected to each of the plurality of monitoring pixels and configured to receive corresponding monitoring signal from each of the plurality of monitoring pixels and generate an average monitoring signal; and an active pixel area including a plurality of active pixels arranged in rows and columns, each active pixel generating a detection signal when selected by a second corresponding switch; a sampling capacitor configured to receive the average monitoring signal and sample an alternating current (AC) component of the average monitoring signal; and an analog-to-digital converter (ADC) configured to receive the detection signals and the AC component of the average monitoring signal through the sampling capacitor and convert the detection signals into digital signals based on the AC component of the average monitoring signal”. Therefore, as discussed above, claim 1 is allowable over the prior/related art of record.

	In regards to claims 2 – 19: claims 2 – 19 depend directly or indirectly to claim 1 and they require all the limitations of claim 1, which are not taught or suggested by the prior/related art of record. On the other hand, claims 2 – 19 add new limitations to claim 1 that are not taught by the prior/related art of record either. Therefore, claims 2 – 19 are allowable over the prior/related art of record under the same rationale as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. N. Eshel et al., US 2019/0356977 A1 – it teaches an image sensor, comprising: a plurality of image pixel circuits arranged in a first array having M rows and N1 columns, wherein M and N1 are positive integers; a plurality of dummy pixel circuits arranged in a second array having M rows and N2 columns, wherein N2 is a positive integer; image processing circuitry including a sample-and-hold circuit configured to receive a first reference voltage and an analog-to-digital converter configured to receive a second reference voltage; and a reference adjustment circuit configured to selectively adjust the first reference voltage and/or the second reference voltage, thereby to match an operating range of the sample-and-hold circuit with an operating range of the analog-to-digital converter, based on a measurement signal, wherein the plurality of image pixel circuits and the plurality of dummy pixel circuits are read in synchronization with each other on a row-by-row basis and, wherein n2 is equal to one. It teaches the active pixels to detecting light and to output a detection signal; a monitoring circuit but no the monitoring pixels as the current application.
2. C. Niclass et al., US 11,233,966 B1 – it teaches an image sensor, comprising: an array of imaging pixels including avalanche diodes; an array of breakdown voltage monitoring pixels including avalanche diodes; an integrator circuit coupled to each of the breakdown voltage monitoring pixels; a breakdown voltage estimator circuit; and a control circuit configured to address a first breakdown voltage monitoring pixel in the array of breakdown voltage monitoring pixels, the first breakdown voltage monitoring pixel comprising a first avalanche diode having a first output voltage; wherein: while the first breakdown voltage monitoring pixel is addressed, the integrator circuit is configured to integrate samples of the first output voltage obtained in response to avalanche events occurring during an exposure period of the first avalanche diode; and the breakdown voltage estimator circuit is configured to estimate a breakdown voltage of the avalanche diodes of the imaging pixels using the integrated samples of the first output voltage.
3. H. Kim, US 10,965,897 B2 – it teaches a comparison device, comprising: a comparison circuit including input ports to receive an input signal and a ramp signal, respectively, and structured to compare the input signal with the ramp signal to output a comparison signal; a counter circuit coupled to the comparison circuit to receive the comparison signal and structured to provide a counted value of the comparison signal; a banding value generation circuit coupled to the counter circuit and structured to generate a banding value representing a difference between a predicted analog-digital conversion code value and an actual analog-digital conversion code value associated with the counted value from the counter circuit; and a control circuit coupled to the banding value generation circuit and the comparison circuit and structured to control a current flowing through an input network of the comparison circuit based on the banding value outputted from the banding value generation circuit, wherein the control circuit includes a bias controller coupled to the banding value generator and structured to provide a bias voltage based on the banding value outputted from the banding value generation circuit, and wherein the bias controller includes a digital-analog conversion device that generates the bias voltage in proportion to the banding value outputted from the banding value generation circuit.
4. N. Itakura et al., US 7,973,782 B2 – it teaches a display apparatus including: an available pixel section having a plurality of available pixel circuits; a plurality of scan lines; a plurality of capacitor lines; a plurality of signal lines; a driving circuit; and a monitor circuit wherein each of the available pixel circuits laid out on the available pixel section includes a display element having first and second pixel electrodes and a storage capacitor having first and second electrodes, in each of the available pixel circuits, the first pixel electrode and the first electrode are connected to one terminal of a switching device, in each of the available pixel circuits provided on any individual one of the rows, the second electrode is connected to the capacitor line provided for the individual row, and the common voltage signal with the level changing at time intervals determined in advance is supplied to the second pixel electrode of each of the display elements.
5. K. Kim et al., US 11,284,026 B2 – it belongs to the same inventor(s) and same assignee and it teaches similar invention. It is the parent of the current application; however, it discloses a combination of limitations that is different from the instant application and it does not present a double patent issue with the current application.

Contact
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697                                                                                                                                                                                                        10,965,897-B2